Citation Nr: 1818208	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as due to service-connected bilateral ankle disabilities.

2.  Entitlement to service connection for a left knee disorder, to include as due to service-connected bilateral ankle disabilities.

(The issue of entitlement to an apportionment of the Veteran's VA compensation benefits is the subject of a separate remand.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 through April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested initially that a Board hearing be scheduled in his appeal.  He remains incarcerated however and his previous request to permit his representative to provide arguments on his behalf at a Board hearing was denied.

This matter was remanded previously by the Board in June 2014 and July 2017 for further development.  That development has been performed and the matter returns to the Board for de novo review.


FINDINGS OF FACT

1.  The Veteran has a right knee disability that was not sustained during his active duty service, did not result from an injury or event that occurred during his active duty service, was not manifest to any degree within the one year period from his separation from service, and was neither caused nor aggravated by his service-connected ankle disabilities.

2.  The Veteran has a left knee disability that was not sustained during his active duty service, did not result from an injury or event that occurred during his active duty service, was not manifest to any degree within the one year period from his separation from service, and was neither caused nor aggravated by his service-connected ankle disabilities.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, to include as due to service-connected bilateral ankle disabilities, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a left knee disorder, to include as due to service-connected bilateral ankle disabilities, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran claims entitlement to service connection for disorders in both of his knees.  In support of those claims, he raises theories that his current knee disorders were sustained during his active duty service, or alternatively, that they resulted from service-connected disabilities in his ankles.  A July 2010 statement from the Veteran's co-worker J.L. attests that the Veteran seemed to be experiencing degeneration in his knees and that the Veteran complained to him of knee pain and various associated physical limitations.

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection requires an evidentiary showing of three essential elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Service connection for certain listed chronic diseases, such as arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (a)(2017).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) (2017).

Service connection may also be granted for a disease that was first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d) (2017).
Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (2017).

Turning to the evidence, the service treatment records contain no reference to any complaints made by the Veteran or any objectively observed findings or diagnoses that pertain to the Veteran's left knee.

Concerning his right knee, the service treatment records do show that the Veteran was treated for right knee pain on multiple occasions from August 1975 through November 1976.  Although a July 1976 record notes the impression of a possible arthralgia, the Board observes that x-rays of the knees taken earlier in August 1975 were normal.  The Veteran expressly denied having any ongoing problems in his knees on his April 1978 separation report of medical history.  Indeed, a medical examination conducted at that time revealed no abnormalities in the Veteran's lower extremities.

Post-service treatment records are silent for knee-related complaints, findings, diagnoses, or treatment until July 2004, at which time, the Veteran was seen for VA treatment for reported knee pain.  Records for subsequent VA medical treatment received by the Veteran in September and October of 2005 also note reported knee pain but indicate no specific objective findings in either of the Veteran's knees.

Concurrent with the above VA treatment, a VA examination conducted of the Veteran's knees in August 2005 revealed no evidence of any abnormalities.  In that regard, demonstrated range of motion in the Veteran's knees was full and there was no evidence of crepitus or effusion.  The examiner diagnosed simply knee pain, but no specific disorder or pathology for the pain.

Records for subsequent VA treatment note no further treatment related to either of the Veteran's knees.  Records for medical treatment received by the Veteran during his incarceration show that the Veteran reported pain in his knees and that popping was observed in his knees during treatment in March 2010.  Still, those records reflect no specific diagnoses related to either of the Veteran's knees.

During a September 2010 VA examination, the Veteran reported that his knee problems began during service in 1976.  By history, the Veteran reported that he had been diagnosed initially with arthritis during VA treatment in 1986 and that he had been experiencing ongoing pain, swelling, weakness, stiffness, instability, and giving way in his right knee.  On examination, the Veteran was noted to be walking with an antalgic gait.  Crepitus was present in both knees.  Also, flexion in both of the Veteran's knees was diminished to 95 degrees.  Still, repeat x-rays of right knee was again normal.  Although the examiner diagnosed a right knee patellofemoral syndrome, he opined that it is less likely than not that the Veteran's right knee disorder was caused by or a result of the Veteran's active duty service.  As rationale, the examiner explained that the evidence did not show the existence of a chronic condition during service, and moreover, there was no evidence pertaining to any treatment for a right knee condition within a year from the Veteran's separation from service.

During another VA examination of the Veteran's knees conducted in April 2015, the examiner noted that the Veteran was reporting only vague functional discomfort and was denying swelling, locking, or instability in his knees.  Contrary to the findings from the previous VA examination in 2010, a physical examination of the Veteran's knees at that time was grossly normal.  Ranges of motion in both knees were full and normal.  The examiner did not observe any crepitus, tenderness, or pain during weight bearing.  Tests for joint stability in both of the Veteran's knees were also normal.  Once again, x-rays of the knees showed no evidence of arthritis or other abnormalities.  The examiner also diagnosed simply knee pain.  He observed that the Veteran was treated on several occasions during service in 1975, however, the medical history shown in the records documents no good history other than reported joint pain.  Given the same, and given that an objective examination and radiological studies were normal, the examiner concluded that the Veteran had normal bilateral knees.

The evidence indicates that the Veteran has received sporadic and infrequent treatment of his knees.  Notably, the Veteran's symptoms and objective findings appear to be sporadic also and consist primarily of pain.  Still, the Board notes that intermittently occurring symptoms of crepitus and popping have been observed in the Veteran's knees during VA treatment, treatment received by the Veteran during his incarceration, and during the 2010 VA examination.  Indeed, based on those findings, the 2010 VA examiner diagnosed patellofemoral syndrome in the Veteran's knees.  That diagnosis is supported by the evidence.

Still, the evidence does not show that the patellofemoral syndrome in the Veteran's knees is related in any way to the Veteran's active duty service or his service-connected ankle disabilities.  In that regard, the 2010 VA examiner concluded that it is less likely than not that the Veteran's disorder was related to his active duty service or manifest to any degree within a year from his separation from service.  Those conclusions are supported by rationale that is consistent with the other evidence in the record.  To the extent that the Veteran advances the theory that his current knee disorders resulted from his service-connected ankle disabilities, the 2015 VA examiner points out that evidence based medicine has shown that one joint or gait does not cause problems in other joints.  The examiner cites medical authority for his conclusions and his conclusions are also consistent with the facts shown in the record.

The only evidence in the record that supports the Veteran's service connection claims are the Veteran's assertions that he has had chronic and ongoing problems in his knees that date back to his period of active duty service.  Certainly, the Veteran is competent to make statements regarding the onset, duration, and severity of symptoms and impairment associated with his knees.  Regardless, his assertions concerning chronicity are contradicted in the record by statements made by him during his 1978 separation examination, wherein he expressly denied having any continuing problems in either of his knees.  Those statements, considered in conjunction with the absence of any noted complaints or findings concerning the Veteran's knees prior to 2004 undercuts the credibility of the Veteran's assertions.  Accordingly, the Board is unable to assign those statements any probative weight.

To the extent that the Veteran has asserted that a relationship exists between his knee disorders and his service-connected ankle disabilities, the Veteran is not competent to render such an opinion.  In that regard, the existence of such a relationship cannot be explained merely by lay observation of symptoms.  Rather, the question of whether such a relationship exists is a medically complex one that requires the application of learned medical principles to facts that are unique to the Veteran's medical history.  Given the same, the Board is also not inclined to assign any probative weight to the Veteran's assertions concerning the existence of an etiological relationship between the disorders in his knees and his bilateral ankle disabilities.

Overall, the weight of the evidence shows that there is no etiological relationship between the patellofemoral syndrome in the Veteran's knees and either his active duty service or his service-connected ankle disabilities.  As such, the Veteran is not entitled to service connection for disorders in either of his knees.  This appeal is denied.


ORDER

Service connection for a right knee disorder, to include as due to service-connected bilateral ankle disabilities, is denied.

Service connection for a left knee disorder, to include as due to service-connected bilateral ankle disabilities, is denied.

____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


